1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT
8                             SOUTHERN DISTRICT OF CALIFORNIA
9
     A.B., et al.,                             )   No. 18cv1541-MMA-LL
10                                             )
                     Plaintiffs,               )   ORDER GRANTING JOINT MOTION
11                                             )   FOR A ONE-WEEK CONTINUANCE
            v.                                 )   OF THE PRETRIAL MOTION
12                                             )   DEADLINE
     COUNTY OF SAN DIEGO; et al.,              )
13                                             )
                     Defendants.               )   [Doc. No. 41]
14                                             )
                                               )
15                                             )
16
17          Having reviewed the parties’ Joint Motion for a One-Week Continuance of the
18   Pretrial Motion Deadline, good cause appearing, the Court GRANTS the motion.
19   Accordingly, the pretrial motion deadline (specifically, by which Defendants may file
20   their summary judgment motions and all parties may file any Daubert motions), is
21   continued by seven (7) calendar days, to November 19, 2019; and Plaintiffs’ deadline to
22   file their oppositions and cross-motions to Defendants’ summary judgment motions is
23   also continued by seven (7) calendar days, to December 16, 2019. All other related
24   deadlines and requirements to remain as previously set under the operative briefing
25   schedule (Doc. No. 39).
26          IT IS SO ORDERED.
27   DATE: November 5, 2019                 _______________________________________
28                                          HON. MICHAEL M. ANELLO
                                            United States District Judge
                                                                            18cv1541-MMA-LL
